Citation Nr: 1019090	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-02 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318. 

3.  Entitlement to receipt of improved death pension benefits 
prior to November 1, 2008.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran apparently had active service from September 1973 
to April 1974.  The Veteran died in December 1999.  The 
appellant is the Veteran's surviving spouse.  This appeal was 
initially certified as arising from a March 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  By a decision issued 
in October 2006, the Board of Veterans' Appeals (Board) 
denied the claim that the appellant was entitled to improved 
pension benefits based on the Veteran's service and death.  

The appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court), which directed 
the Board to Remand a claim of entitlement to service 
connection for the cause of the Veteran's death as well as 
the issue of entitlement to receipt of improved death pension 
benefits.  The Board Remanded the two issues in July 2008.  

During the course of the Remand, the appellant was granted 
death pension benefits effective from November 1, 2008.  The 
appellant was notified that this was a partial grant of the 
benefit on appeal; her entitlement to the benefit prior to 
that date remains pending, as further discussed below.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

In November 2008, the appellant was notified that she was 
entitled to death pension benefits, and that payment of that 
benefit would start November 1, 2008.  The appellant was 
notified that the decision represented a partial grant of the 
benefit sought on appeal.  The appellant was further notified 
that she would be receiving a supplemental statement of the 
case (SSOC) for the pension benefits claim "under separate 
cover."  A November 2008 statement of the case (SOC) advised 
the appellant of the evidence, adjudicative actions, and 
findings with regard to service connection for the cause of 
the Veteran's death, and to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318, but did not 
address the claim for pension benefits prior to November 1, 
2008.  The Board cannot complete appellate review until an 
SSOC is issued to the appellant which addresses her claim for 
pension benefits prior to November 1, 2008.  In particular, 
the Board notes that there is no evidence as to the 
appellant's income during the period from February 27, 2004, 
when she reported she was earning $275 per week, through 
October 14, 2008, when she reported that she had no earnings.  

The appellant contends that the Veteran's service-connected 
disabilities resulted in his death due to accidental acute 
intoxication by the combined effects of cocaine and opiates.  
The record reveals that an autopsy was performed, but no 
report of that autopsy is of record.  The record reveals that 
the Bronx (New York City) VA Medical Center requested, in 
July 1999, that a fiduciary be appointed for the Veteran.  
This request at least infers that the Veteran was being 
treated or followed by that VAMC.  The Veteran's 1999 
clinical records from the Bronx VAMC, and any other treating 
VA facility, should be obtained.  The appellant's 
representative contends that additional medical opinion is 
required.  After additional records are obtained, further 
medical opinion should also be obtained.  

As to the appellant's claim for benefits under 38 U.S.C.A. 
§ 1318, it appears, in the November 2008 statement of the 
case, that the RO has adjudicated the appellant's claim for 
DIC under 38 U.S.C.A. § 1318 as if the August 2001 NOD was a 
disagreement with denial of a claim under that provision 
received in May 2000.  However, the communications of record 
reflect that the appellant's claim for DIC was actually 
received on January 5, 2000.  For claims filed prior to 
January 21, 2000, VA must consider entitlement on under 
38 U.S.C.A. § 1318 on a "hypothetical" basis, that is, 
whether the Veteran might have been entitled to receive total 
disability compensation, even if the Veteran was not actually 
receiving such compensation.  65 Fed. Reg. 3,388 (Jan. 21, 
2000); Rodriguez v. Nicholson, 19 Vet. App. 275 (2005) 
(entitlement under § 1318 may be established by meeting 
statutory duration requirements for a total disability 
rating, or by showing that such requirements would have been 
met but for clear and unmistakable error (CUE) in a previous 
rating decision, or but for lack of application).  The 
appellant must be informed of the criteria for benefits on 
each basis available under the law as in effect when she 
submitted the claim for DIC.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant must be notified of the 
criteria governing entitlement to benefits 
under 38 U.S.C.A. § 1318 as in effect prior to 
January 21, 2000.

2.  After the appellant provides the necessary 
authorizations, the report of the December 
1999 autopsy should be requested.  

3.  The appellant must be afforded the 
opportunity to identify or submit additional 
evidence.

4.  The Veteran's clinical records from March 
1997 to the date of the Veteran's death in 
December 1999 should be requested from the 
Bronx (New York City) VA Medical Center, and 
from any other VA facility at which the 
Veteran was receiving treatment.

5.  Clinical records for the Veteran should be 
requested from any facility or provider 
identified by the appellant.

6.  AFTER the autopsy report and any 
additional VA clinical records have been 
obtained, the claims file should be reviewed 
by an appropriate VA reviewer.  The reviewer 
should discuss review of pertinent evidence in 
the claims file(s), including the February 
1997 VA examination report, September 1997 
addendum, and the autopsy report.  

The reviewer should be advised that, at the 
time of the Veteran's death in December 1999, 
the Veteran had been granted service 
connection for sickle cell anemia, which was 
evaluated as 100 percent disabling from 
January 1997, and for depression, secondary to 
sickle cell anemia, evaluated as 50 percent 
disabling from February 1997.  The examiner 
should be advised that service connection is 
authorized for the cause of a Veteran's death 
if a service-connected disability is either a 
principal or contributory cause of the 
Veteran's death.  A "contributory cause of 
death" is defined by regulations as one which 
contributed substantially or materially to 
cause death, or aided or lent assistance to 
the production of death. 

The reviewer should be asked to address the 
following:  

(a) Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's service-connected sickle 
cell disease materially or substantially 
contributed to his death?

(b) Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's service-connected 
depression materially or substantially 
contributed to his death?

Provide a rationale for any opinion expressed.  
If the clinician finds it impossible to 
provide any requested opinion without resort 
to pure speculation, he or she should so 
indicate.  If the reviewer determines that he 
or she cannot resolve the question of whether 
a service-connected disability (sickle cell 
anemia or depression) contributed materially 
or substantially to the Veteran's death from 
cocaine and opiate intoxication, the reviewer 
should address these additional questions:

Would a reviewer with a different type of 
expertise be able to render an opinion 
addressing this question without resort to 
speculation?  If so, what reviewer expertise 
would assist VA to obtain the requested 
opinion?

If additional information is needed to 
obtain the requested opinion without resort 
to speculation, is there clinical evidence 
or other information which is possibly 
available, or which could be obtained, which 
might assist a reviewer to render the 
requested opinion without resort to 
speculation?  

Use of the terminology "at least as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as to find against causation.  

7.  Thereafter, the RO must readjudicate the 
claims on appeal.  If any benefit sought 
remains denied, the appellant and her attorney 
should be provided with a supplemental 
statement of the case, which should contain 
notice of all relevant actions taken on the 
claims for benefits, and set forth all 
pertinent evidence and governing law and 
regulations.  An appropriate period of time 
should then be allowed for a response, before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



